department of the treasury internal_revenue_service washington d c date cc intl br1 -------------- genin-100019-05 office_of_chief_counsel number info release date uil ------------------ ------------------------------ ---------------------------- reference your inquiry regarding double_taxation dear ------------ this is in reply to your letter dated date in which you requested assistance to determine what actions are possible and appropriate to avoid taxation by both the united_states and germany on your wages for the years ------- through ------- in response to your inquiry we are providing the following general information this information_letter is advisory only and has no binding effect on the internal_revenue_service u s citizens living abroad continue to be subject_to u s income_tax on their worldwide income while the united_states does have an income_tax treaty with germany treaties generally do not reduce the u s taxes of u s citizens the foreign_tax_credit is intended to relieve u s taxpayers of the double tax burden when their foreign_source_income is taxed by both the united_states and the foreign_country from which the income is derived generally only income taxes paid_or_accrued to a foreign_country or a u s possession or taxes paid_or_accrued to a foreign_country or u s possession in lieu of an income_tax will qualify for the foreign_tax_credit you indicate in your letter that you have paid income taxes to germany but that you expect to be reimbursed for these payments as the result of ongoing litigation to determine whether germany’s imposition of tax was appropriate in your case in the event that your litigation is unsuccessful and the contested taxes are not refunded you would have the option to file amended federal_income_tax returns to claim foreign tax_credits for any qualified foreign taxes paid to germany generally a claim_for_refund of u s tax related to the foreign_tax_credit must be filed within years from the due_date for filing the return for the year in which the foreign taxes were actually paid_or_accrued we hope this information will be helpful to you if you should have any further questions in this matter please contact -------------------at not a toll-free number sincerely karen a rennie senior technical reviewer branch office of associate chief_counsel international
